DETAILED ACTION
This Office action has been issued in response to amendment filed September 22, 2021. 
Claims 1, 6, 15, 19 and 20 have been amended. Currently, claims 1-20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-20 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments directed to 35 USC 112 2nd paragraph rejection have been fully considered, but they are not persuasive. Examiner read the remarks and specification but unable to locate the limitations in the original specification. Applicant has amended claim 6 and 19 as “responsive to a determination that the pipelined query does not comprise a second pipe- stage with additional processing steps, generating results for the query”. Applicant’s failed to show where in the specification disclosed the amended claim recited limitations. The Applicant’s merely argued that specification para. 219 and 220 disclosed “because query 1925 does not comprise any further processing or filtering steps, the events 1922 will be retrieved and displayed through the user interface for a user to review”. Certainly, para. [0219] and [0220] disclosed the clause “because query 1925 does not comprise any…review”. However, the claim recited limitations are “responsive…that the pipelined query does not comprise a second pipe- stage with additional processing steps,…query”. The amended limitations and the disclosed subject matter on para. 219 and 220 is different. The Examiner indicates that the amended claim recited limitations are not disclosed by the original specification. When the claimed subject 
Applicant’ arguments directed to double patenting rejection have been fully considered, but they are not persuasive. Applicant’s is trying to distinguish from the US 10,061,807  indicating “responsive to the first pipe-stage of the query..first set of events”. However, US 10,061,807, at least claims 16, 17 and 18 recited these limitations. As such, the arguments are not persuasive. The Examiner indicates that amended claims are not effective to overcome the double patenting rejection. Further, double patenting rejection do not held until allowable subject matter is indicated and it is not a bona fide attempt to advance prosecution (see MPEP 804[R-5]). The amended claims are not patentably distinct from the reference claim(s). Applicant’s is reminded that terminal disclaimer is sufficient to overcome the non-statutory obviousness double patenting rejection. As such, the double patenting rejection is hereby sustained.
Applicant’s arguments directed to 35 USC 103(a) have been fully considered, but they are not persuasive. On pages 5-7 (section III, under the heading 35 USC 103 Rejections), Applicant’s argues that Botros in view of Cormier do not teach or suggest amended claim recited limitations of “….responsive to a determination that the query is a pipelined query comprising a plurality of pipe-stages that includes a first pipe-stage and a second pipe-stage, generating results for the query… responsive to the first pipe-stage of the query…responsive to the second pipe-stage of the query, performing a search to filter out a second set of events from the first set of events…claims 15 and 20 recite limitations similar to those recited in claim 1”. Examiner respectfully disagrees with the Applicant’s arguments. Botros et al. (hereinafter Botros) in view of Cormier (hereinafter Cormier) in fact teaches the amended claim recited limitations. Botros teaches queries and custom reports can be generated by projecting event data into one or more attributes or attribute/value pairs, determination performed using index (abstract), satisfy user queries that  pertain to more than one related attribute, the tag reporter can access entries in the co-occurrence matrix corresponding to related pairs of attributes. Query used, to identify failed login attempts numbering above a certain threshold by a certain mail user such as "Matt." ([0025], [0041]) queries receive via user interface, obtain formation on a mail server ([0037], [0038]) [disclosed queries or satisfy queries, generated report, determination using index teaches responsive to a determination that the query is a pipelined query. The queries is associated with attribute/value pair, query used to number of certain threshold, providing result on a server disclosing many steps performing during queries which has been interpreted as a plurality of pipe-stages that includes a first pipe-stage and a second pipe-stage, generating results for the query]. Botros teaches parsing/mapping performed to locate log file associated with event, compare regular event occurrence in a pre-determined intervals, extracting different attribute/value sets for each message ([0019]-[0023]). Using search technologies (e.g. mysql.rtm) and query tool find all event data that related with particular phrase, performed queries that are based relationship between attribute of related event data ([0024]). [disclosed queries have steps which read first or send pipe stage. Parsing/mapping/comparing different value/pair associated with particular message. Using query tools performing queries and finding event data that are related with particular phrase or those have relations with particular attribute of related event data teaches responsive to the first pipe-stage of the query, performing a search to filter out a second set of events from the first set of events]. Botros does not explicitly teach the limitations of  “responsive to the second pipe-stage of the query”. In the same field of endeavor. Cormier teaches these limitations on fig. 4, column 7, lines 45 to 54, search Processing Language (SPL) is a pipelined search language in which a set of inputs is operated on by a first command in a command line, and then a subsequent command following the pipe symbol. Therefore, combined references teach the claim recited limitations.
In addition, Cormier also teach the argued claim recited limitations. Cormier teaches user to run queries (e.g. pipeline) against the data store to retrieve events that meet specified criteria, event data containing a value for a specific data item (column 4, lines 7-12),   search Processing Language (SPL) used in conjunction with SPLUNK.RTM. ENTERPRISE system. SPL is a pipelined search language in which a set of inputs is operated on by a first command in a command line, and then a subsequent command following the pipe symbol "I" operates on the results produced by the first command, and so on for additional commands. Search query also be expressed in other query languages, such as the Structured Query Language ("SQL") or any suitable query language. Upon receiving the query extract the value of the field (column 7, line 38-67). These features clearly read the limitations of “responsive to a determination that the query is a pipelined query comprising a plurality of pipe-stages that includes a first pipe-stage and a second pipe-stage, generating results for the query, wherein the generating results comprises”.  Cormier also teaches SPL is a pipelined search language in which a set of inputs is operated on by a first command in a command line, and then a subsequent command following the pipe symbol "I" operates on the results produced by the first command (column 7, line 38-67), applies rules to events in one more data store and large number of events, all the events in data store that have been filter based on some criteria (column 8, lines 12-34), which reads the claim recited limitations of  responsive to the first pipe-stage of the query; and responsive to the second pipe-stage of the query, performing a search to filter out a second set of events from the first set of events. Therefore, taken alone or combination of the references teach the claim recited limitations. Applicants failed to consider the Cormier references also read the claim recited limitations, failed to point out why the Cormier do not read the claim recited limitations. Merely, arguing Cormier does not overcome the shortcoming of Botros is not persuasive.  Applicant’s also fails to consider each of the paragraphs/columns, lines on Botros and Cormier references.
Further, the Examiner encourages the full consideration of the references cited in the “Prior Art” on record (e.g. see pages 13-14 of the non-final rejection mailed on 08/05/21). This recommendation to consider of these references is critical in order to recite the claim limitations in clearly defined terms that do not infringe upon the prior art of record as the references closely read upon the instant claim limitations. 
Any other arguments made by the Applicants are similar arguments and are moot for the reasons set forth above and in detailed office action.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 6 and 19 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
More specifically amended claims 6 and 19, recites the limitation of “the pipelined query does not comprise a second pipe-stage with additional processing steps”. These are a negative limitation and they are not appearing to be described in the original specification in a way to reasonably explain to one skilled in the art. Examiner is unable to locate these limitations in the original specification.   
Any negative limitation of exclusionary provision must have basis in the written description. The mere absence of a positive recitation does not form the basis of an exclusory proviso. Please note that this is a written description rejection, and not a new matter rejection; removing limitation from the claims, appropriate amendments to the written description and/or drawings may be appropriate to overcome these rejections, provided that no new matter is added. The claim, as best understood, has been rejected based on a teaching of the prior art.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recited the limitations of “enable action”. The phrase “enable” is merely intended use which does not further limit the claimed invention, does not distinguish from the prior art of record.
Amended claims 6 and 19, recites the limitation of “the pipelined query does not comprise a second pipe-stage with additional processing steps”. The term additional can interpret as extra, any other processing etc. It is unclear what additional applicant’s is trying to accomplish. The term additional is indefinite as it fails to point out what is being described and one of ordinary skill in the art would not reasonably appraise the scope of the claimed invention.   
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claim 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-31 of US Patent 10,061,807 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
	US Patent 10,061,807 B2 contain(s) every element of claims 1-20 of the instant application 16/527854 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US Patent 10,061,807 B2 (i.e. claims 1-31). Claims of the instant application 16/527584, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
	Claim 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-18 of US Patent 10,474,674 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
	US Patent 10,474,674 B2 contain(s) every element of claims 1-20 of the instant application 16/527854 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US Patent 10,474,674 B2 (i.e. claims 1-18). Claims of the instant application 16/527584, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Botros et al. (U.S. 2011/0191373 A1), hereinafter Botros in view of Cormier et al. (U.S. 9,087,090 B1), hereinafter Cormier. 
As for claim 1, Botros teaches a method of searching data, the method comprising: evaluating a query associated with a first set of events in a field searchable data store comprising a plurality of events, each event comprising a time-stamped portion of raw machine data (see fig. 1, [0016]-[0019], raw logs information or logging events are received);
responsive to a determination that the query is a pipelined query comprising a plurality of pipe-stages that includes a first pipe-stage and a second pipe-stage, generating results for the query, wherein the generating results comprises (see [0025], [0041], satisfy user queries that pertain to more than one related attribute, the tag reporter can access entries in the co-occurrence matrix corresponding to related pairs of attributes. Query  used, to identify failed login attempts numbering above a certain threshold by a certain mail user such as "Matt.", abstract, [0037], [0038], [0025], [0041]; Also see response to arguments section above). 
responsive to the first pipe-stage of the query, accessing an inverted index that comprises a plurality of entries including reference values for identifying respective locations in the field searchable data store for the first set of events, and wherein a respective inverted index entry comprises: at least one field operable to be extracted from each of the first set of events; an at least one associated field value; and a reference value associated with a location in the field searchable data store of a respective event from the first set of events; responsive to the…pipe-stage of the query, performing a search to filter out a second set of events from the first set of events; and retrieving the second set of events from the field searchable data store using the reference values in the inverted index, wherein each of the reference values identifies a location in the field searchable data store where an associated event from the second set of events is stored (see [0019], parsing log information/events in persistant storage to get event data contains ‘Used-Id’ and [Matt] (filed value], fig. 2A, each record in  inverted index data structure includes pair of attribute name (field name) and a value (field value) and reference pointers id1, id2, id3 pointing to separate instance of event data in log file 106, [0018], location and event occurrence identifying every occurrence). 
Botros teaches the claimed invention but does not explicitly teach the limitations of “responsive to the second pipe-stage of the query”. In the same field of endeavor, Cormier teaches the limitations of “responsive to the second pipe-stage of the query” (see Cormier, fig. 4, column 7, lines 45 to 54, search Processing Language (SPL) is a pipelined search language in which a set of inputs is operated on by a first command in a command line, and then a subsequent command following the pipe symbol). 
Botros and Cormier both references teach features that are directed to analogous art and they are from the same field of endeavor, such as searching, collecting large data sets, event related data, database to store indexes, executing the searches using expression. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cormier’s teaching to Botros system for facilitating searches based on qualitative search criteria that can vary among different usage contexts. Thus, saves time while performing searches based on qualitative search terms. Qualitative search can be use on many research purpose (e.g. phenomenological research) (see Cormier, column 1, line 35-45).
As for claim 15, 
		The limitations therein have substantially the same scope as claim 1 because claim 15 is a device claim for implementing those steps of claim 1. Therefore, claim 15 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cormier’s teaching to Botros system for facilitating searches based on qualitative search criteria that can vary among different usage contexts. Thus, saves time while performing searches based on qualitative search terms. Qualitative search can be use on many research purpose (e.g. phenomenological research) (see Cormier, column 1, line 35-45).
As for claim 20, 
		The limitations therein have substantially the same scope as claim because claim 20 is a non-transitive storage media claim for implementing the steps as recited in claim 1. Therefore, claim 20 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cormier’s teaching to Botros system for facilitating searches based on qualitative search criteria that can vary among different usage contexts. Thus, saves time while performing searches based on qualitative search terms. Qualitative search can be use on many research purpose (e.g. phenomenological research) (see Cormier, column 1, line 35-45).
As to claim 2, the claims are rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Botros and Cormier teaches: 
		wherein a result of the first pipe-stage is used as an input to the second-pipe-stage (see Botros, [0023]; Also see Cormier, column 7, lines 45-54).
 As to claim 3, the claims are rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Botros and Cormier teaches:
		further comprising: displaying the second set of events in a user-interface, wherein the displaying comprises displaying time-stamped portions of raw machine data comprised within each of the second set of events (see Botros, fig. 1, [0016]-[0019]).
As to claim 4, the claims are rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Botros and Cormier teaches:
		wherein the performing the search further comprises: responsive to a determination that the second pipe-stage of the query comprises a predicate referencing the at least one field, evaluating the predicate against the at least one field and the at least one associated field value in each entry within the inverted index; and in accordance with the evaluating of the predicate, determining the second set of events to retrieve from the field searchable data store using the reference values in the inverted index (see Botros, fig. 1, [0019]; Also see Cormier, fig. 9B and corresponding text).
As to claim 5, the claims are rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Botros and Cormier teaches:
		wherein the performing the search further comprises: responsive to a determination that the second pipe-stage of the query comprises a predicate that references a field not indexed in the inverted index, accessing the first set of events from the field searchable data store; and evaluating the predicate against a plurality of fields and associated field values extracted from the first set of events during the performing of the search to filter out the second set of events (see Botros, fig. 1, [0019], [0030]; Also see Cormier, fig. 9B and corresponding text).
 As to claim 6, the claims are rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Botros and Cormier teaches:
		further comprising: responsive to a determination that the pipelined query does not comprise a second pipe-stage with additional processing steps, generating results for the query, wherein the generating results comprises: responsive to the query, accessing the inverted index; retrieving the first set of events from the field searchable data store using the reference values in the inverted index; and displaying the first set of events in a display (see Botros, [0025], [0028]; Also see Cormier, fig. 4 and corresponding text).
 As to claim 7, the claims are rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Botros and Cormier teaches:
		further comprising: responsive to a third stage of the query, producing a third set of events by performing filtering operations on the second set of events (see Botros, [0017], [0041]; Also see Cormier, fig. 4 and corresponding text).
 As to claim 8, the claims are rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Botros and Cormier teaches:
		further comprising: responsive to a third stage of the query, performing a statistical calculation using a plurality of fields and corresponding field values extracted from the second set of events (see Botros, [0005], [0019], [0022]).
As to claim 9, the claims are rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Botros and Cormier teaches:
		further comprising: responsive to a determination that the pipelined query is not pipelined, generating results for the query, wherein the generating results comprises: responsive to the query, accessing the inverted index; retrieving the first set of events from the field searchable data store using the reference values in the inverted index; displaying the first set of events in a display; and annotating the first set of events with the at least one field and the associated at least one field value (see Botros, [0005]-[0006], [0019]).
 As to claim 10, the claims are rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Botros and Cormier teaches:
		wherein the first set of events and the at least one field are comprised within a data model (see Botros, [0006], [0019]).
As to claim 11, the claims are rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Botros and Cormier teaches:
		wherein the first set of events and the at least one field are comprised within a data model, and wherein the method further comprises: displaying the first set of events in a display; and annotating the first set of events with the at least one field and the associated at least one field value (see Botros, [0005]-[0006], [0027]).
 As to claim 12, the claims are rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Botros and Cormier teaches:
		wherein the accessing of the inverted index is performed in response to an automatic determination that using the inverted index accelerates the query (see Botros, [0005], [0023]).
As to claim 13, the claims are rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Botros and Cormier teaches:
		wherein the query comprises a user-specified command invoking the inverted index (see Botros, [0006], [0041]).
As to claim 14, the claims are rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Botros and Cormier teaches:
		wherein the query is a pipelined query, and wherein the evaluating comprises: partitioning the pipelined query into blocks corresponding to commands; extracting semantic information from the commands in the pipelined query; constructing an abstract semantic tree with the semantic information; and performing optimization operations for the pipelined query using the semantic information (see Botros, [0025], [0028], [0040]).
		Claims 16-19 are corresponds in scope to claims 3-6 and is similarly rejected. 
Prior Arts
12. 	US 2014/0074887 A1 teaches pipeline query, extracting set of events, abstract semantic tree model using semantic information (abstract, Figs 9-16, [0137]).
US 2015/0339312 A1 teaches pipeline search language or SQL uses subsequent query, extraction rule for events in a data store, the events can filter by following some rules or criteria (US 2015/0339312 A1).
B. Barla et al., “A Term-Based Inverted Index Partitioning Model for Efficient Distributed Query Processing”; ACM 2013, teaches a term-based-partitioned index, queries can be processed in two alternative ways: the traditional central broker scheme or the pipelined query processing scheme (section 2).
Addional prior arts US 20090119257, US 20090089252, US 20130110766, US 2013/0103702, US 9507848, US 2011/0191373, US 2013/0173306, US 20090193406, US 2013/0173306, US 2012/0197914, US 2011/0225143, US 2002/0188600, described the claim recited limitations and these references are state of the art at the time of the claimed invention.

Conclusion

13.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(a), 37 C.F.R. § 1.111(c)).
14.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
16.	Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154    
12/2/21